Citation Nr: 9916064	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable disability rating for 
otosclerosis with bilateral stapedectomies and tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an
August 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The RO has obtained all the relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  The veteran was exposed to acoustic trauma in service and 
service connection has been established for otosclerosis with 
bilateral stapedectomies and tinnitus.

3.  On a May 1997 VA audiometric examination, the reported 
average pure tone threshold was 40 decibels in the right ear 
and 36 decibels in the left ear; speech recognition was 96 
percent in the right ear and 98 percent in the left ear.

4.  The veteran's tinnitus is persistent, and is a residual 
of the acoustic trauma he experienced in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
otosclerosis with bilateral stapedectomies have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.85-
4.87a, Diagnostic Codes 6100, 6202 (1998).

2.  The criteria for a separate disability rating of 10 
percent for tinnitus have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  A claim for an increased rating is regarded 
as a new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631-632; Jones v. 
Brown, 7 Vet. App. 134, 138 (1994).  The veteran contends 
that the symptoms of his service-connected otosclerosis with 
stapedectomies and tinnitus have increased, and that he is 
entitled to an increased disability rating.  Thus, the Board 
finds that his claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107, and finds that no further development is 
necessary in order to comply with the "duty to assist" 
mandated by 38 U.S.C.A. § 5107(a).  See Proscelle; Jones, 
both supra.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); see 
Schafrath, 1 Vet. App. at 593-94.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the regula-
tions do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court"), stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco, 7 Vet. App. at 57-58; Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  With regard to the veteran's request 
for an increased schedular evaluation, the Board will only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Background.  The veteran's service medical records dating 
from November 1965 through June 1970 reflect continuous and 
consistent diagnoses of otosclerosis with bilateral 
stapedectomies and tinnitus.  A service medical record dated 
in November 1965 included a diagnosis of bilateral 
otosclerosis, and noted that the veteran reported occasional 
tinnitus due to his exposure to the loud noise he experienced 
in service as a radioman, and from hunting.

The service medical records also establish that the veteran's 
complaints of tinnitus grew in frequency and severity during 
his active duty.  The record reflects that the veteran 
underwent a stapedectomy to his left ear in January 1966, and 
the same procedure was performed bilaterally in January 1970.  
A service medical record dated in September 1969 noted the 
veteran's complaint of "constant" ringing in his left ear.  
The medical report from the veteran's June 1970 physical 
examination upon retirement noted that the veteran complained 
of tinnitus bilaterally, and that his "ear problem" 
bothered him when he tried to sleep.

The RO's February 1971 rating decision granted service 
connection for otosclerosis with bilateral stapedectomies and 
tinnitus.  The veteran's hearing disabilities were rated as 
zero percent disabling at that time, effective January 1, 
1971.

In April 1997, the veteran applied for an increased 
disability rating for otosclerosis with bilateral 
stapedectomies and tinnitus, claiming that his disabilities 
were becoming increasingly worse.

The veteran underwent a comprehensive examination with a VA 
audiologist in May 1997, and the pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
45
65
LEFT
15
20
50
60

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was 40 decibels in the right ear and 36 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 98 
percent in the left ear.  

The VA audiologist's May 1997 report reflects that the 
veteran denied any history of severe head injury, but the 
veteran did recount that his noise exposure history included 
exposure to radio signal noise.  The audiologist reported 
that the veteran suffered from tinnitus bilaterally, and the 
veteran recounted that the tinnitus had first occurred in the 
mid-1960s.  The veteran could not give a clear statement as 
to the frequency of its occurrence, but described the 
tinnitus as being moderate to severe; that it was medium-loud 
with a high pitch; and that it interfered with his sleep, 
communication, and hearing.  The audiologist found that the 
May 1997 puretone threshold test results, as charted above, 
indicated a moderate to moderately severe mixed loss of 
hearing sensitivity from 3,000 to 4,000 Hertz in both ears.  
Inter-test consistency was judged to be good bilaterally. 

In May 1997, a VA physician also examined the veteran 
pursuant to the instant claim.  In his report, the VA 
physician noted the veteran's in-service duty as a radio 
interceptor in intelligence, and the veteran reported that 
radio signal noise was the only noise he was exposed to 
during service.  The veteran told the examiner that his 
tinnitus preceded his hearing loss, which he first noticed in 
1965.  The veteran stated that the stapedectomies did help 
his hearing improve to some degree, but that over the years 
his hearing loss has become progressively worse to where he 
has to turn up the television; that he could only have a 
telephone conversation using his right ear; and that he had a 
great deal of difficulty dealing with background noise.

Based on the May 1997 findings of the VA physician and 
audiologist, the RO issued an August 1997 rating decision 
which continued its prior zero percent disability rating, and 
the veteran appealed. 

The Board notes that a December 1994 private audiological 
examination is of record.  Said examination was 
uninterpreted, however, and included neither a diagnosis, nor 
an indication as to whether the speech discrimination test 
conducted was performed using the Maryland CNC Test, as 
prescribed by 38 C.F.R. § 3.385. 

Analysis of Otosclerosis and Bilateral Stapedectomies.  As 
noted above, the veteran's otosclerosis with bilateral 
stapedectomies are evaluated as zero percent disabling under 
Diagnostic Code 6202, which provides instructions to rate 
otosclerosis under loss of hearing.  Current VA rating 
criteria for the evaluation of a hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of pure tone audiometry tests 
which average pure tone thresholds at 1,000, 2,000, 3,000, 
and 4,000 Hertz.  38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic 
Codes 6100 to 6110.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As noted above, the May 1997 audiometric examination revealed 
an average pure tone threshold of 40 decibels in the right 
ear, and 36 decibels in the left ear; and speech 
discrimination ability of 96 percent in the right ear, and 98 
percent in the left ear.  Applying these values to the rating 
schedule results in a numeric designation of Level I hearing 
in the veteran's right ear, and Level I hearing in his left 
ear.  The corresponding percentage evaluation is zero percent 
under Diagnostic Code 6100.

The current rating criteria for service-connected hearing 
loss disability is limited to consideration of the factors 
expressed in 38 C.F.R. §§ 3.385, 4.85; namely, the results of 
authorized examinations of controlled speech discrimination 
tests and puretone audiometric tests.  There is no indication 
that the results of the veteran's 1997 audiological 
evaluation is inaccurate or inconsistent in any way, or in 
need of any further explanation or medical opinion.  However 
probative the veteran's December 1994 private audiometric 
examination may be, it lacks both an interpretation of the 
private examiner's test results as well as a diagnosis.  The 
Board finds that the May 1997 VA audiometric and physical 
examination is more probative in relating the veteran's 
hearing disabilities to the applicable diagnostic codes than 
the 1994 private examination inasmuch as it is more recent 
and more comprehensive.  Furthermore, because the VA 
examiners used testing procedures in May 1997 as prescribed 
by 38 C.F.R. § 3.385, the Board concludes that those VA 
examinations more accurately reflect the current disability 
picture of the veteran's otosclerosis and tinnitus.  See 
Francisco, 7 Vet. App. at 57-58.  Thus, the Board finds that 
there is no basis for a remand of the case for further 
evaluation or opinion.

The reports from the May 1997 VA audiometric examination 
adequately portrays the veteran's otosclerosis with bilateral 
stapedectomies in accordance with 38 C.F.R. §§ 4.85-4.87a, 
and demonstrates that such hearing disability does not 
currently warrant a compensable disability rating.  In 
evaluating the veteran's claim, the RO specifically referred 
to the veteran's May 1997 VA examinations to determine the 
applicable disability rating.  As noted above, the rating 
requires a mechanical application of the pure tone audiometry 
data to the schedular criteria, which at this time does not 
allow for an increased evaluation above the current 
noncompensable evaluation.  See Lendenmann, 3 Vet. App. at 
349.  

Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Specifically, VA medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's otosclerosis with bilateral stapedectomies meets or 
more nearly approximates the criteria for a compensable 
disability rating.  Although the veteran asserted in his 
substantive appeal that the VA audiologist's May 1997 
examination indicated that he suffered from "moderate to 
moderately severe hearing loss," the Board points out that 
such terminology is not an element of the diagnostic code 
criteria pertaining to hearing disabilities.  As noted above, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey, 7 Vet. App. at 208; 
Pernorio, 2 Vet. App. at 628.  Application of the factors of 
Diagnostic Codes 6100-6110 and 6202, as prescribed by 
38 C.F.R. § 4.85, permits hearing impairment evaluations only 
by examinations that are conducted using controlled speech 
discrimination tests together with the results of puretone 
audiometric tests. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for otosclerosis with bilateral 
stapedectomies.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-
4.87a, Diagnostic Codes 6100-6110, 6202; Gilbert, 1 Vet. App. 
at 54.  Because there is not an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of this case, the veteran 
is not entitled to the favorable application of 38 U.S.C.A. 
§ 5107(b).  The benefit sought on appeal is therefore denied.

Analysis of Tinnitus.  Although 38 C.F.R. § 4.14 precludes 
the assignment of separate ratings for the same 
manifestations under different diagnoses, a separate 
compensable disability rating of 10 percent for service-
connected tinnitus is provided for when tinnitus is 
persistent as a symptom of a head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
Since the symptoms of the veteran's tinnitus are distinct and 
separate from those of his otosclerosis with stapedectomies, 
the Board finds that the veteran's tinnitus should be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).

Since 1965, the veteran has consistently reported exposure to 
acoustic trauma in the form of radio signal noise.  The 
veteran has attributed both his hearing loss and tinnitus to 
the in-service acoustic trauma he frequently endured over a 
lengthy period of time.  The Board finds the veteran's 
statements in this regard to be credible.  Although tinnitus 
may be impossible to verify objectively, the Board finds it 
significant that the veteran has reported the same tinnitus 
symptoms with consistency for a period of over 30 years.  

A service medical record from a January 1966 examination 
noted that the veteran presented with a complaint of 
decreased hearing which was progressive in nature and 
associated with tinnitus.  A service record dated in 
September 1969 reflects that he complained of ringing in his 
ears that had existed for several years.  A service medical 
record dated in June 1970 recorded that the veteran reported 
that his health was good, except for a "constant ring" in 
his left ear.  The service medical examination conducted at 
his retirement reflects that he complained of having trouble 
sleeping due to his "ear problem."  The VA audiologist's 
1997 examination record also reported the veteran's 
complaints of bilateral tinnitus.  Although the veteran could 
not specify to the VA audiologist as to the frequency of its 
occurrence, he was able to state with certainty that the 
tinnitus was moderate to severe; and that it interfered with 
his sleep, communication, and hearing.

The Board finds sufficient evidence of record that tends to 
establish that the veteran suffers from persistent tinnitus; 
the underlying pathology of which cannot be clearly 
dissociated from the in-service acoustic trauma that he 
endured during his military service.  Thus the Board finds 
that a separate disability rating of 10 percent for the 
veteran's tinnitus is warranted under Diagnostic Code 6260.  
A rating of 10 percent is the highest level possible under 
the schedular criteria for tinnitus.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 376, 378 
(1995).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to a service-connected disability 
may be approved, provided the case presents such an excep-
tional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.  In the 
instant case, however, the veteran has not submitted evidence 
tending to establish that his service-connected otosclerosis 
with bilateral stapedectomies and tinnitus require frequent 
periods of hospitalization or causes unusual interference 
with work other than the 10 percent contemplated within the 
schedular standards.  Accordingly, the Board concludes that 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A compensable disability rating for otosclerosis with 
bilateral stapedectomies is denied.

A 10 percent rating for tinnitus is granted, subject to VA 
law and regulations governing the payment of monetary awards.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

